DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on August 29, 2022 has been received. Claims 1-5 are currently pending.
Response to Arguments
Applicant's arguments with respect to the amended claims have been considered, and an updated rejection has been provided below in light of Applicant’s claim amendments.
Additionally, in response to Applicant’s argument that the sensing device of Case “would not and could not remain unnoticed during use” and “would cause discomfort by a user while running” (see page 6 of Applicant’s Remarks), the Examiner respectfully disagrees.
As seen in Fig. 7 of Case, sensing device 602 is discreetly located within a thickness of the sole structure of footwear 600. There is no evidence in Case’s disclosure to suggest that the sensing device would cause discomfort to the user and would fail to remain unnoticed during use, as alleged by Applicant. Furthermore, an uncomfortable placement/design of the sensing device would be highly illogical and counterintuitive, and cannot be assumed without clear evidence/suggestion from Case’s disclosure. The Examiner notes that Applicant has not provided any citation(s) of Case to support the assertion that Case’s sensing device would cause discomfort, and Applicant also fails to provide further detail as to how the sensing device “would not and could not remain unnoticed during use.”
Furthermore, it is noted that the limitation “a motion sensor disposed within at least a portion of each of the plurality of main bodies to compare a type of movement between sliding and making steps, such that the motion sensor is disposed within each of the plurality of main bodies without a presence of the motion sensor being noticed” is indefinite, as explained in the updated rejection(s) below.
Request for Interview
Applicant’s letter filed on August 29, 2022 requesting an interview is acknowledged. The Examiner attempted to contact Applicant to schedule the interview and left a voicemail message, but no follow-up response was received. Furthermore, no call was received from Applicant at the requested interview date/time. See Miscellaneous Communication mailed on October 13, 2022.
Applicant is welcome to request another interview with the Examiner in response to this Office Action. To request an interview, Applicant is encouraged to use the USPTO Automated Interview Request form at http://www.uspto.gov/interviewpractice.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a motion sensor disposed within at least a portion of each of the plurality of main bodies to compare a type of movement between sliding and making steps, such that the motion sensor is disposed within each of the plurality of main bodies without a presence of the motion sensor being noticed.” The limitation is indefinite, as it is unclear how the motion sensor is disposed “without a presence of the motion sensor being noticed.” It is unclear who does not notice the presence of the motion sensor (e.g., the wearer? A viewer looking at the wearer? A consumer viewing the device on a store shelf?), and also unclear in what way the motion sensor is “unnoticeable” (e.g., a shape of the motion sensor, a size of the motion sensor, a location of the motion sensor, a color of the motion sensor, etc.). As such, the metes and bounds of the claim limitation cannot be readily ascertained.
Claim 5 recites a corresponding limitation and is likewise indefinite.
Dependent claims are rejected at least for depending from rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Case, JR. et al. (herein Case)(US PG Pub 2007/0006489) in view of Bramani (US Patent No. 5,768,802).
Regarding claim 1, Case discloses an anti-slip device (sole structure of footwear 600, which has anti-slip properties; see Fig. 7 and paragraphs 0003-0006, 0026, and 0076-0078) comprising:
a plurality of main bodies (discrete outsole sections of 600, see annotated Fig. 7) distanced from each other and having different sizes and shapes with respect to each other (see annotated Fig. 7), each of the plurality of main bodies comprising:
an outer surface (ground-contacting surface of sole structure, facing the bottom of Fig. 7), and an inner surface (upper surface of sole structure, facing the top of Fig. 7) to connect to footwear (see Fig. 7 and paragraphs 0002-0005 and 0024-0026); and 
a motion sensor (602) disposed within at least a portion of the plurality of main bodies to compare a type of movement between sliding and making steps (see Fig. 7 and paragraphs 0076-0078, sole of footwear 600 includes one or more motion sensors 602 including an accelerometer and/or other detector capable of sensing when a user’s foot slides or slips in making a step, and is also capable of detecting surface contact by the foot for providing convention pedometer type speed and/or distance information, i.e., making steps).

    PNG
    media_image1.png
    546
    731
    media_image1.png
    Greyscale

	Case discloses wherein the sole structure includes “one or more” motion sensors (602) and therefore discloses the possibility of either a single sensor or a plurality of sensors, but fails to explicitly disclose wherein a motion sensor is disposed within a portion of each of the main bodies. Case only illustrates a single motion sensor (602) disposed within a toe area of the main bodies of the sole structure (see Fig. 7). 
However, Case discloses at least one alternate embodiment (see Figs. 3A-3C) with a sensor (320) that is located in a heel area of the sole structure (see Figs. 3A-3C and paragraphs 0058-0061), so as to collect sensor data at an area where maximum compression normally occurs during use of the footwear (see paragraph 0058).
	Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have rearranged the location(s) of the plurality of sensors taught by Case, such that each sensor would be disposed within a portion of a respective main body (e.g., within both a toe main body and a heel main body), as it has been held that rearranging parts of an invention involves only routine skill in the art, and such a location(s) would allow speed, distance, and movement information to be detected across different regions of the sole structure where maximum compression normally occurs during use of the footwear (see paragraphs 0058-0061 and 0076-0078 of Case). See MPEP 2144.04 (VI)(C).
	Case also fails to explicitly disclose wherein the motion sensors are disposed without a presence of the motion sensors being noticed.
	However, as noted above in the response to Applicant’s arguments, Case’s motion sensor (602) is illustrated to be located discretely within the thickness of the sole structure of the footwear (600, see Fig. 7) and therefore appears to teach wherein the motion sensor is not easily noticed. Case also depicts in the alternate embodiment of Figs. 3A-3C wherein the sensor is clearly embedded within the thickness of the sole member (300) and has a minimal size (see Figs. 3A-3C and paragraphs 0058-0061), so as to allow the sensor to be conveniently and cooperatively located along with other electronic components of the footwear, within the sole structure of the footwear (see paragraphs 0005-0007 and 0058-0061).
	Therefore, based on Case’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have explicitly provided Case’s motion sensors to be disposed within the sole structure without a presence of the motion sensors being noticed, as Case already appears to teach discreetly-located motion sensors, and doing so would allow the sensors to be conveniently and cooperatively located along with other electronic components of the footwear, within the sole structure of the footwear.
	Case further discloses wherein it is known to provide traction-enhancing characteristics to an outer/ground-contacting surface of a sole structure (see paragraphs 0002-0003) but fails to specifically disclose wherein the outer surface includes a plurality of bubbled protrusions extending away from a portion of the outer surface to resist movement across a ground surface, wherein the plurality of bubbled protrusions are configured to resist high impact.
	However, Bramani teaches an anti-slip device (sole structure 11, see Figs. 1-3) comprising at least one main body (12) having an outer surface that includes a plurality of bubbled protrusions (15, 15’) extending away from a portion of the outer surface to resist movement across a ground surface (see column 1, lines 6-17 and column 2, lines 2-8 and 29-67), so as to improve the ground adhesion and stability of the sole structure (see column 1, lines 6-17 and column 2, lines 2-8).
	Therefore, based on Bramani’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the outer/ground-contacting surface of Case’s sole structure to include a plurality of bubbled protrusions extending away from a portion of the outer surface to resist movement across a ground surface, as Case already teaches wherein it is known to provide traction-enhancing characteristics to an outer/ground-contacting surface of a sole structure, and doing so would improve the ground adhesion and stability of the sole structure.
It is noted that the recitation of “wherein the plurality of bubbled protrusions are configured to resist high impact” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Bramani teaches bubbled protrusions that are made from rubber (see column 1, lines 54-53 and column 2, lines 20-53), which is known to provide impact resistance, and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).

	Regarding claim 2, the modified device of Case (i.e., Case in view of Bramani) is further disclosed wherein the outer surface (outer surface of 12 of Bramani) is a rubber surface that is configured to increase friction across the ground surface (see column 1, lines 54-53 and column 2, lines 20-53 of Bramani; note that rubber is known to have friction-enhancing properties).

	Regarding claim 3, the modified device of Case (i.e., Case in view of Bramani) is further disclosed wherein the outer surface (outer surface of 12 of Bramani) is a textured surface that is configured to increase friction across the ground surface (see Figs. 1-3 and column 1, lines 54-53 and column 2, lines 20-53 of Bramani; note that rubber is known to have friction-enhancing properties, and Bramani’s outer surface is shown/disclosed to include other textured portions/structures to enhance stability of the sole structure).

Claim 4, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Case and Bramani, as applied to claim 1 above, further in view of Grimberg (US PG Pub 2019/0008231) and French et al. (herein French)(US PG Pub 2012/0066938).
Regarding claim 4, Case and Bramani together teach the limitations of claim 1, as discussed above. Case further discloses wherein the anti-slip device is configured to change a traction characteristic of the outer surface in response to the motion detector (602) detecting sliding across the ground surface, such as changing a hardness/softness of the outsole material to increase traction (see paragraphs 0076-0078), but fails to further disclose wherein the changing traction characteristic involves a piezoelectric transducer and a viscous liquid container disposed within at least a portion of each of the plurality of main bodies, wherein the motion sensor is configured to trigger the viscous liquid container to release a viscous liquid on the outer surface in response to a detection of sliding across the ground surface.
However, Grimberg teaches an anti-slip device for footwear (200) including an outer surface (outer surface of sole 201, including electrostatic adhesive portion 210) configured to contact a ground surface (see Fig. 2), at least one motion detector (340a-d), and a piezoelectric transducer (230) configured to change a traction characteristic of the outer surface by augmenting the grip of the outer surface in response to an exceeded threshold value detected by the motion detector (see paragraphs 0067-0069, 0078, and 0083-0097), so as to allow the grip-enhancing feature to be powered by the user’s own steps and using a relatively small amount of power (see paragraphs 0006-0019, 0075, and 0092-0097).
Furthermore, French teaches an anti-slip device (14) for footwear (10) comprising at least one main body (22) having an outer surface configured to contact a ground surface (bottom surface of 22, see Fig. 2) and a viscous liquid container (20) disposed within at least a portion of each of the plurality of main bodies (see Fig. 2 and paragraphs 0041-0050), wherein the viscous liquid container is configured to release a viscous liquid on the outer surface in response to a force applied to the main body (see Abstract and paragraphs 0041-0050), to provide tackiness to the outer surface to enhance the grip of the outer surface, to minimize slipping on a smooth ground surface (see paragraphs 0042-0048, 0050-0051, and 0070-0072).
Therefore, based on Case’s, Grimberg’s and French’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the anti-slip device together taught by Case and Bramani to further include a piezoelectric transducer and a viscous liquid container disposed within at least a portion of each of the plurality of main bodies, wherein the motion sensor is configured to trigger the viscous liquid container to release a viscous liquid on the outer surface in response to a detection of sliding across the ground surface; as Case already teaches wherein the anti-slip device is configured to change a traction characteristic of the outer surface in response to the motion detector detecting sliding across the ground surface, and using a piezoelectric transducer and a viscous liquid would allow the grip-enhancing feature to be powered by the user’s own steps and using a relatively small amount of power, and would provide tackiness to the outer surface to enhance the grip of the outer surface to minimize slipping on a smooth ground surface.

Claim 5, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Case in view of Bramani, further in view of Daniel et al. (herein Daniel)(US Patent No. 8,356,426).
Regarding claim 5, Case discloses an anti-slip device (sole structure of footwear 600, which has anti-slip properties; see Fig. 7 and paragraphs 0003-0006, 0026, and 0076-0078) comprising:
at least one main body (at least one outsole section of 600, see annotated Fig. 7) comprising:
an outer surface (ground-contacting surface of sole structure, facing the bottom of Fig. 7), and an inner surface (upper surface of sole structure, facing the top of Fig. 7) to connect to footwear (see Fig. 7 and paragraphs 0002-0005 and 0024-0026); and 
a motion sensor (602) disposed within at least a portion of the at least one main body to compare a type of movement between sliding and making steps (see Fig. 7 and paragraphs 0076-0078, sole of footwear 600 includes one or more motion sensors 602 including an accelerometer and/or other detector capable of sensing when a user’s foot slides or slips in making a step, and is also capable of detecting surface contact by the foot for providing convention pedometer type speed and/or distance information, i.e., making steps).

    PNG
    media_image1.png
    546
    731
    media_image1.png
    Greyscale

	Case substantially discloses the invention as claimed above but fails to explicitly disclose wherein the motion sensor is disposed without a presence of the motion sensors being noticed.
	However, as noted above in the response to Applicant’s arguments, Case’s motion sensor (602) is illustrated to be located discretely within the thickness of the sole structure of the footwear (600, see Fig. 7) and therefore appears to teach wherein the motion sensor is not easily noticed. Case also depicts in the alternate embodiment of Figs. 3A-3C wherein the sensor is clearly embedded within the thickness of the sole member (300) and has a minimal size (see Figs. 3A-3C and paragraphs 0058-0061), so as to allow the sensor to be conveniently and cooperatively located along with other electronic components of the footwear, within the sole structure of the footwear (see paragraphs 0005-0007 and 0058-0061).
	Therefore, based on Case’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have explicitly provided Case’s motion sensor to be disposed within the sole structure without a presence of the motion sensor being noticed, as Case already appears to teach discreetly-located motion sensors, and doing so would allow the sensor to be conveniently and cooperatively located along with other electronic components of the footwear, within the sole structure of the footwear.
	Case further discloses wherein it is known to provide traction-enhancing characteristics to an outer/ground-contacting surface of a sole structure (see paragraphs 0002-0003) but fails to specifically disclose wherein the outer surface includes a plurality of bubbled protrusions extending away from a portion of the outer surface to resist movement across a ground surface, wherein the plurality of bubbled protrusions are configured to resist high impact.
	However, Bramani teaches an anti-slip device (sole structure 11, see Figs. 1-3) comprising at least one main body (12) having an outer surface that includes a plurality of bubbled protrusions (15, 15’) extending away from a portion of the outer surface to resist movement across a ground surface (see column 1, lines 6-17 and column 2, lines 2-8 and 29-67), so as to improve the ground adhesion and stability of the sole structure (see column 1, lines 6-17 and column 2, lines 2-8).
	Therefore, based on Bramani’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the outer/ground-contacting surface of Case’s sole structure to include a plurality of bubbled protrusions extending away from a portion of the outer surface to resist movement across a ground surface, as Case already teaches wherein it is known to provide traction-enhancing characteristics to an outer/ground-contacting surface of a sole structure, and doing so would improve the ground adhesion and stability of the sole structure.
It is noted that the recitation of “wherein the plurality of bubbled protrusions are configured to resist high impact” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Bramani teaches bubbled protrusions that are made from rubber (see column 1, lines 54-53 and column 2, lines 20-53), which is known to provide impact resistance, and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).
Case further fails to disclose wherein the inner surface of the at least one main body is configured to removably connect to the footwear.
However, Daniel teaches an anti-slip device (sole structure 108) configured to removably connect to footwear (102) via at least one removable fastener (106) on an inner (upper) surface of the main body of the device (see at least Fig. 1 and column 2, line 30 – column 4, line 57), so as to allow the user to interchangeably select and attach a desired type of sole structure for an intended occasion, sport, or activity (see column 1, lines 12-39 and column 1, line 58 – column 2, line 3).
Therefore, based on Daniel’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the inner (upper) surface of Case’s main body to be configured to removably connect to the footwear; as doing so would allow the user to interchangeably select and attach a desired type of sole structure for an intended occasion, sport, or activity.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732